                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 1 of 11



                                                                 1   MICHAEL D. DAVIDSON, ESQ.
                                                                     Nevada Bar No. 000878
                                                                 2   MATTHEW T. DUSHOFF, ESQ.
                                                                     Nevada Bar No. 004975
                                                                 3   KOLESAR & LEATHAM
                                                                     400 South Rampart Boulevard, Suite 400
                                                                 4   Las Vegas, Nevada 89145
                                                                     Telephone: (702) 362-7800
                                                                 5   Facsimile: (702) 362-9472
                                                                     E-Mail: mdavidson@klnevada.com
                                                                 6              mdushoff@klnevada.com

                                                                 7   Attorneys for Defendants

                                                                 8                               UNITED STATES DISTRICT COURT
                                                                 9                                        DISTRICT OF NEVADA
                                                                10                                                ***
                                                                11   PAUL THOMPSON,                                        CASE NO. 2:18-cv-01863-GMN-VCF
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                           Plaintiff,
                                                                                                                                TREASURE COAST BULLION
                            Las Vegas, Nevada 89145




                                                                13              vs.                                            GROUP, INC.’S, WORTH GROUP
                                                                                                                                INC.’S, AND MATTHEW JOHN
                                                                14   TREASURE COAST BULLION GROUP,                             KEHOE’S MOTION TO DISMISS
                                                                     INC., WORTH GROUP, INC., MATTHEW                             OR ALTERNATIVELY TO
                                                                15   JOHN KEHOE and DOES 1-10 and ROES 1-                         COMPEL ARBITRATION
                                                                     10, inclusively,
                                                                16
                                                                                             Defendants.
                                                                17

                                                                18             Treasure Coast Bullion Group, Inc., Worth Group, Inc., and Matthew John Kehoe file
                                                                19   this Motion to Dismiss Paul Thompson’s Complaint, or Alternatively To Compel Arbitration.
                                                                20             Mr. Thompson claims Treasure Coast Bullion, Worth Group, Mr. Kehoe, and others
                                                                21   defrauded him through a series of gold and silver bullion transactions.      He is suing the
                                                                22   defendants for: breach of fiduciary duty (Count I); negligent misrepresentations and omissions
                                                                23   (Count II); negligence (Count III); violating the Nevada Deceptive Trade Practices Act (Count
                                                                24   IV); and exploiting an older or vulnerable person (Count V).
                                                                25   ///
                                                                26   ///
                                                                27   ///
                                                                28   ///

                                                                     2982697 (10527-1)                          Page 1 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 2 of 11



                                                                 1             Because Mr. Thompson and all three defendants are parties to a written arbitration clause

                                                                 2   which governs this dispute, the Court should either dismiss this case so the parties can arbitrate,

                                                                 3   or compel arbitration and stay this case until the arbitration proceedings conclude.

                                                                 4             DATED this 2nd day of October, 2018.

                                                                 5                                                      KOLESAR & LEATHAM
                                                                 6
                                                                                                                    By /s/ Michael D. Davidson, Esq.
                                                                 7                                                     MICHAEL D. DAVIDSON, ESQ.
                                                                                                                       Nevada Bar No. 000878
                                                                 8                                                     MATTHEW T. DUSHOFF, ESQ.
                                                                                                                       Nevada Bar No. 004975
                                                                 9                                                     400 South Rampart Boulevard, Suite 400
                                                                                                                       Las Vegas, Nevada 89145
                                                                10
                                                                                                                        Attorneys for Defendants
                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   I.        BACKGROUND
                            Las Vegas, Nevada 89145




                                                                13             A.        The Allegations in the Complaint.
                                                                14             Mr. Thompson makes the following allegations in the Complaint:

                                                                15             Beginning in late summer 2017, Mr. Kehoe held a series of telephone calls with Mr.

                                                                16   Thompson. Mr. Kehoe said he worked for Treasure Coast Bullion Group and convinced Mr.

                                                                17   Thompson to purchase gold and silver bullion on margin. From September 2017 through May

                                                                18   2018, Mr. Thompson purchased $6.8 million of gold and silver bullion. See Complaint ¶ ¶ 7, 15-

                                                                19   16.

                                                                20             According to Mr. Thompson, Mr. Kehoe misrepresented important facts about the

                                                                21   transaction costs of these purchases, and the relative risk and safety of gold and silver markets.

                                                                22   For example, Mr. Thompson claims Mr. Kehoe failed to disclose that: (1) Treasure Coast and

                                                                23   Worth Group “intended to use margin to excessively leverage any money [Mr. Thompson]

                                                                24   invested, thereby making it virtually impossible for [Mr. Thompson] to make any money after

                                                                25   paying storage costs, premiums and interest;” (2) “Worth and its principals Andrew Wilshire and

                                                                26   Eugenia Mildner had been permanently barred by the CFTC and fined $1.2 million in 2016 for

                                                                27   charging improper fees to customers; and (3) FINRA had suspended Mr. Kehoe for sales practice

                                                                28   violations. See Complaint, ¶ ¶ 22-23.

                                                                     2982697 (10527-1)                             Page 2 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 3 of 11



                                                                 1             Based on these allegations, Mr. Thompson is suing Treasure Coast, Worth Group, and

                                                                 2   Mr. Kehoe for: breach of fiduciary duty (Count I); negligent misrepresentations and omissions

                                                                 3   (Count II); negligence (Count III); violating the Nevada Deceptive Trade Practices Act (Count

                                                                 4   IV); and exploiting an older or vulnerable person (Count V).

                                                                 5             The Court should dismiss the complaint because all of these claims are subject to a

                                                                 6   written arbitration agreement.

                                                                 7             B.        The Arbitration Agreement.
                                                                 8             In order to open an account with Worth Group and Treasure Coast, Mr. Thompson

                                                                 9   electronically executed an agreement with each company through the Treasure Coast Bullion

                                                                10   website. See Affidavit of David Love, ¶ 3-19, 21-23. A copy of the Affidavit is Attached as

                                                                11   Exhibit A and incorporated into this memorandum.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12             In essence, by working his way through the website’s prompts, Mr. Thompson: (1)
                            Las Vegas, Nevada 89145




                                                                13   reviewed all of the terms and conditions in the contracts for Treasure Coast Bullion and Worth

                                                                14   Group, (2) acknowledged that he understood and agreed to the terms and conditions of both

                                                                15   contracts (including the arbitration clauses), (3) completed both contracts, and (4) provided an

                                                                16   electronic signature for both contracts. See Affidavit of David Love, Exhibit A, ¶¶ 5, 6, 7, 8, 9,
                                                                17   10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21-23.

                                                                18             In fact, Mr. Thompson would not have been able to complete the application process

                                                                19   (including signing the contract) for either contract unless he continually activated buttons which

                                                                20   required him to provide or ratify all of the information in the contracts and the terms and

                                                                21   conditions of the contracts. See Affidavit of David Love, Exhibit A, ¶¶ 4, 6, 7, 9, 12, 16, 18.
                                                                22             Moreover, with regard to both contracts, Mr. Thompson demonstrated his understanding

                                                                23   that by clicking the applicable boxes, he was indicating that he had read and understood the

                                                                24   applicable terms, and that he was agreeing to and accepting the applicable terms. The Treasure

                                                                25   Coast Bullion and Worth Group contracts each included the following disclosure:

                                                                26                     You hereby consent and agree that your use of a key pad, mouse or other
                                                                               device to select an item, button, icon or similar act/action while using any
                                                                27             electronic service we offer; or in accessing or making any transactions regarding
                                                                               any agreement, acknowledgment, consent, terms, disclosures or conditions
                                                                28             constitutes your signature, acceptance and agreement as if actually signed by you

                                                                     2982697 (10527-1)                            Page 3 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 4 of 11



                                                                 1             in writing. Further, you agree that no certification, authority or other third party
                                                                               verification is necessary to validate your electronic signature; and that the lack of
                                                                 2             such certification or third party verification will not in any way affect the
                                                                               enforceability of your signature or any resulting contract between you and
                                                                 3             Treasure Coast Bullion Group, Inc.

                                                                 4                     By clicking CONTINUE below, I hereby represent that the information
                                                                               provided by me on the Customer Profile section of this packet is true and correct.
                                                                 5             I further represent that I will notify Treasure Coast Bullion Group, Inc. of any
                                                                               material changes. Treasure Coast Bullion Group, Inc. reserves the right, but has
                                                                 6             no duty, to verify the accuracy of information provided, and to contact such
                                                                               bankers, brokers and others as it deems necessary.
                                                                 7
                                                                                       I acknowledge that this is a legally binding contractual agreement. I have
                                                                 8             read it carefully, and by submitting this agreement application, I agree to be
                                                                               bound by every term and condition. No modification of this Agreement is valid
                                                                 9             unless accepted by Treasure Coast Bullion Group, Inc. in writing. I confirm that I
                                                                               have not made any alterations or deletions to this agreement or any such
                                                                10             documents from the original forms posted on the website. In the event that there
                                                                               are any alterations or deletions to this agreement or any such documents such
                                                                11             alteration and deletions shall not be binding on you and said original forms shall
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                               govern Trader account relationship with Treasure Coast Bullion Group, Inc.
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12
                            Las Vegas, Nevada 89145




                                                                13             Mr. Thompson acknowledged these terms by clicking a box next to the following

                                                                14   disclosure which was at the bottom of the same page:

                                                                15             I hereby warrant that the foregoing answers are true and correct to the best
                                                                               of my knowledge and that I have not been instructed by anyone to
                                                                16             misrepresent any fact herein. Treasure Coast Bullion Group, Inc. may rely
                                                                               on the above information in determining whether to buy or sell precious
                                                                17             metals from or to me or to extend me any financing.
                                                                18   See Affidavit of David Love, Exhibit A, ¶¶ 7-8, 14-15.
                                                                19             Through this process, Mr. Thompson specifically agreed to submit all of his claims

                                                                20   against Treasure Coast Bullion, Worth Group, and their employees to mandatory binding

                                                                21   arbitration before JAMS. The Treasure Coast Bullion Account Agreement arbitration clause

                                                                22   says:

                                                                23                       a.   Arbitration of Claims. The parties agree that any and all
                                                                                              disputes, claims or controversies arising out of or relating to any
                                                                24                            transaction between them or to the breach, termination,
                                                                                              enforcement,     interpretation,   validity    or    the    alleged
                                                                25                            unconscionability of any part of this Agreement shall be subject to
                                                                                              and governed by the Federal Arbitration Act and shall be submitted
                                                                26                            to final and binding arbitration before JAMS, or its successor, in
                                                                                              Palm Beach County, Florida. The parties also agree that this
                                                                27                            Agreement and the transactions entered into pursuant to it are
                                                                                              commercial in nature (i.e., for investment) and do not involve
                                                                28

                                                                     2982697 (10527-1)                             Page 4 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 5 of 11



                                                                 1                            consumer transactions (i.e., transactions entered into for personal,
                                                                                              family or household purposes) under JAMS rules or otherwise.
                                                                 2
                                                                                         b.   Additional Participants in this Agreement to Arbitrate. All
                                                                 3                            shareholders, officers and directors of TREASURE COAST, and
                                                                                              all employees, representatives, agents and affiliates of
                                                                 4                            TREASURE COAST, past, present or future, are beneficiaries of,
                                                                                              and participants in, this arbitration agreement. They will have the
                                                                 5                            same rights and obligations under this arbitration agreement as the
                                                                                              parties, to the extent that these arbitration agreement beneficiaries
                                                                 6                            are named as respondents in any dispute, claim or controversy
                                                                                              subject to or arising from this Agreement, or could have been so
                                                                 7                            named.

                                                                 8   Affidavit of David Love, Exhibit A, ¶ 21.
                                                                 9             The Worth Group Loan, Security and Storage Agreement contains an arbitration clause

                                                                10   which is virtually identical. It says:

                                                                11                       a.   Arbitration of Claims. The parties agree that any and all
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                              disputes, claims or controversies arising out of or relating to any
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                            transaction between or among them or to the breach, termination,
                                                                                              enforcement, interpretation, validity or alleged unconscionability
                            Las Vegas, Nevada 89145




                                                                13                            of any part of this Agreement shall be subject to and governed by
                                                                                              the Federal Arbitration Act and shall be submitted to final and
                                                                14                            binding arbitration before JAMS, or its successor, in Palm Beach
                                                                                              County, Florida. The parties also agree that this Agreement and
                                                                15                            the transactions entered into pursuant to it are commercial in nature
                                                                                              (i.e., for investment) and do not involve consumer transactions
                                                                16                            (i.e., transactions entered into for personal, family or household
                                                                                              purposes) under JAMS rules, or otherwise.
                                                                17
                                                                                         b.   Additional Participants in this Agreement to Arbitrate. All
                                                                18                            shareholders, officers and directors of WORTH, and all
                                                                                              employees, representatives, agents and affiliates of WORTH, past,
                                                                19                            present or future, are beneficiaries of, and participants in, this
                                                                                              arbitration agreement. They will have the same rights and
                                                                20                            obligations under this arbitration agreement as the parties, to the
                                                                                              extent that these arbitration agreement beneficiaries are named as
                                                                21                            respondents in any dispute, claim or controversy subject to or
                                                                                              arising from this Agreement, or could have been so named.
                                                                22

                                                                23   Affidavit of David Love, Exhibit A, ¶ 22.
                                                                24             Mr. Thompson specifically acknowledged that he reviewed and understood these

                                                                25   arbitration clauses. For example, the page which contained the terms and conditions of the

                                                                26   Treasure Coast Bullion contract included the arbitration clause, and a second acknowledgement

                                                                27   in bold:

                                                                28

                                                                     2982697 (10527-1)                             Page 5 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 6 of 11



                                                                 1             I have carefully read and understand the foregoing. I understand that I am
                                                                               agreeing to submit all disputes, claims and controversies arising out of, or
                                                                 2             relating to, my transactions with Treasure Coast Bullion Group, Inc. or this
                                                                               Agreement to binding arbitration before JAMS, which is a private dispute
                                                                 3             resolution procedure, as set forth in Section 14 above. I understand that by
                                                                               agreeing thereto, I am also agreeing to pay JAMS administrative fees and
                                                                 4             arbitrators fees according to the terms of Subsection 14.d and to give up my
                                                                               rights to a jury trial of any claims. (See Section 14.k).
                                                                 5

                                                                 6   Affidavit of David Love, Exhibit A, ¶¶ 5, 21.
                                                                 7             Similarly, the Worth Group contract Terms and Conditions page included the arbitration

                                                                 8   provisions and would not allow Mr. Thompson to continue with the application process unless he

                                                                 9   scrolled through the entire agreement and then indicated that acknowledged and understood the

                                                                10   Terms and Conditions. See Affidavit of David Love, Exhibit A, ¶¶ 12, 22.
                                                                11             In light of this evidence, the Court should compel Mr. Thompson to arbitrate with all
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   three defendants. Given the allegations in Mr. Thompson’s complaint, Treasure Coast and
                            Las Vegas, Nevada 89145




                                                                13   Worth Group have a written arbitration agreement with Mr. Thompson which covers this

                                                                14   dispute. The arbitration agreement also explicitly covers Mr. Kehoe because he is an employee

                                                                15   of Treasure Coast. See Affidavit of David Love, Exhibit A, ¶ 12.
                                                                16   II.       ARGUMENT
                                                                17             A.        Motions to Compel Arbitration.
                                                                18             The Federal Arbitration Act, 9 U.S.C. § 1, et seq. (“FAA”) governs the interpretation and

                                                                19   enforceability of arbitration provisions. See Moses H. Cone Mem’l Hosp. v. Mercury Constr.

                                                                20   Corp., 460 U.S. 1, 24 (1983) (noting that the FAA “[creates] a body of federal substantive law of

                                                                21   arbitrability, applicable to any arbitration agreement within the coverage of the Act.”). Section 2

                                                                22   of the FAA directs:

                                                                23             [a] written provision in any … contract evidencing a transaction involving
                                                                               commerce to settle by arbitration a controversy thereafter arising out of such
                                                                24             contract or transaction … shall be valid, irrevocable, and enforceable, save upon
                                                                               such grounds as exist at law or in equity for the revocation of any contract.
                                                                25

                                                                26   9 U.S.C. § 2.

                                                                27             Section 3 of the FAA requires federal courts to stay proceedings when an issue in the

                                                                28   proceeding is referable to arbitration; and Section 4 directs courts to compel arbitration when one

                                                                     2982697 (10527-1)                            Page 6 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 7 of 11



                                                                 1   party has failed to comply with an agreement to arbitrate. See EEOC v. Waffle House, Inc., 534

                                                                 2   U.S. 279, 289 (2002) (citing 9 U.S.C. §§ 3-4). Consequently, “[b]y its terms, the Act leaves no

                                                                 3   place for the exercise of discretion by a district court, but instead mandates that district courts

                                                                 4   shall direct the parties to proceed to arbitration on issues as to which an arbitration agreement has

                                                                 5   been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (emphasis in

                                                                 6   original) (citing 9 U.S.C. §§ 3, 4).

                                                                 7             In short, under the FAA, a district court must grant a motion to compel arbitration if it is

                                                                 8   satisfied that the parties actually agreed to arbitrate the dispute. See e.g. Dean Witter Reynolds,

                                                                 9   Inc. v. Byrd, 470 U.S. 213, 221 (1985) (“The preeminent concern of Congress in passing the Act

                                                                10   was to enforce private agreements into which parties had entered, and that concern requires that

                                                                11   we rigorously enforce agreements to arbitrate.”).
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12             Together, these provisions “manifest a liberal federal policy favoring arbitration
                            Las Vegas, Nevada 89145




                                                                13   agreements.” EEOC, 534 U.S. at 829 (quoting Gilmer v. Interstate/Johnson Lane Corp., 500

                                                                14   U.S. 20, 24 (1991)). Consequently, Courts must remove all doubts concerning the scope of an

                                                                15   arbitration provision in favor of arbitration. See Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 719-

                                                                16   20 (9th Cir. 1999) (citing Moses H. Cone, 460 U.S. at 24-25).

                                                                17             When reviewing a motion to compel arbitration, a district court’s role is limited to

                                                                18   determining: (1) whether a valid agreement to arbitrate exists, and if it does, (2) whether the

                                                                19   agreement encompasses the dispute at issue. See Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 719-

                                                                20   20 (9th Cir. 1999).

                                                                21             When deciding whether the parties agreed to arbitrate any particular dispute, courts

                                                                22   generally should apply ordinary state-law principles that govern the formation of contracts. See

                                                                23   First Options of Chicago, 514 U.S. 938, 944, 115 S. Ct. 1920, 131 L.Ed. 2d 985 (1995). In this

                                                                24   case, the parties agreed in their contracts that Florida law would apply. See Affidavit of David

                                                                25   Love, Exhibit A, ¶¶ 21 (Exhibit 9), 22 (Exhibit 10).
                                                                26             Like all common-law jurisdictions, Florida recognizes that the “basic requirements” of a

                                                                27   contract are “offer, acceptance, consideration and sufficient specification of essential terms.” St.

                                                                28   Joe Corp v. McIver, 875 So. 2d 375, 381 (Fla. 2004). The acceptance of these sufficiently

                                                                     2982697 (10527-1)                             Page 7 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 8 of 11



                                                                 1   specified essential terms does not turn upon the subjective meeting of the parties’ minds. See

                                                                 2   Robbie v. City of Miami, 469 So. 2d 1384, 1385 (Fla. 1985). Rather, the Florida Supreme Court

                                                                 3   has explained that there is a simple objective test to determining whether an enforceable contract

                                                                 4   exists: “The making of a contract depends … on [the parties] having said the same thing. Id.

                                                                 5   (quoting Blackhawk Heating & Plumbing Co., Inc. v. Data Lease Financial Corp., 302 So. 2d

                                                                 6   404, 407 (Fla. 1974)). In this regard, Florida law holds that “the language used in a contract is

                                                                 7   the best evidence of the intent and meaning of the parties.” Boat Town U.S.A., Inc. v. Mercury

                                                                 8   Marine Division of Brunswick Corp., 364 So. 2d 15, 17 (Fla. 4th D.C.A. 1978).

                                                                 9             A “clickwrap” agreement (where a party must typically click an “I agree” box after being

                                                                10   presented with a list of terms and conditions of use) signifies this intent to “say the same thing,”

                                                                11   and is enforceable under Florida law. See Herssein Law Grp. v. Reed Elsevier, Inc., No. 13-
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   23010-CIV, 2014 WL 11370412, at *1 n.1 (S.D. Fla. Apr. 16, 2014); Segal v. Amazon.com, Inc.,
                            Las Vegas, Nevada 89145




                                                                13   763 F. Supp. 2d 1367, 1369 (S.D. Fla. 2011) (“In Florida and the federal circuits . . . clickwrap

                                                                14   agreements are valid and enforceable contracts.”).

                                                                15             “The party resisting arbitration bears the burden of proving that the claims at issue are

                                                                16   unsuitable for arbitration.” Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 91

                                                                17   (2000).

                                                                18             B.        The Arbitration Agreement Requires Mr. Thompson to Arbitrate His Claims
                                                                                         With Worth Group.
                                                                19

                                                                20             Given these principles, the Court should require Mr. Thompson to arbitrate his

                                                                21   disagreement with Worth Group.

                                                                22             First, as Mr. Love’s Affidavit and the associated exhibits demonstrate in detail, Mr.

                                                                23   Thompson electronically executed a written arbitration agreement with Treasure Coast and

                                                                24   Worth Group.

                                                                25             These arbitration agreements clearly required him to resolve by “final and binding

                                                                26   arbitration before JAMS, or its successor, in Palm Beach County, Florida”: “any and all disputes,

                                                                27   claims or controversies arising out of or relating to any transaction between [the parties] or to the

                                                                28   breach, termination, enforcement, interpretation, validity or the alleged unconscionability of any

                                                                     2982697 (10527-1)                            Page 8 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 9 of 11



                                                                 1   part of this Agreement … .”

                                                                 2             This term is standard and more than broad enough to cover all of the claims in the

                                                                 3   complaint. See, e.g., AXA Equitable Life Insurance Company v. Infinity Financial Group, LLC,

                                                                 4   608 F. Supp. 2d 1330, 1344 (S.D. Fla. 2009) (describing a similar arbitration clause as “the

                                                                 5   ‘prototypical broad’ language which … leads to a presumption in favor of arbitration.”); See

                                                                 6   also Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir. 1999) (“Every court that has

                                                                 7   construed the phrase” arising in connection with” in an arbitration clause has interpreted that

                                                                 8   language broadly. We likewise conclude that the language “arising in connection with” reaches

                                                                 9   every dispute between the parties having a significant relationship to the contract and all disputes

                                                                10   having their origin or genesis in the contract.”).

                                                                11             As an employee of Treasure Coast, Mr. Kehoe also enjoys the arbitration agreement’s
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   explicit protection. The arbitration agreements say:
                            Las Vegas, Nevada 89145




                                                                13             All shareholders, officers and directors of WORTH, and all employees,
                                                                               representatives, agents and affiliates of WORTH, past, present or future, are
                                                                14             beneficiaries of, and participants in, this arbitration agreement. They will have
                                                                               the same rights and obligations under this arbitration agreement as the parties, to
                                                                15             the extent that these arbitration agreement beneficiaries are named as respondents
                                                                               in any dispute, claim or controversy subject to or arising from this Agreement, or
                                                                16             could have been so named.

                                                                17             All shareholders, officers and directors of TREASURE COAST, and all
                                                                               employees, representatives, agents and affiliates of TREASURE COAST, past,
                                                                18             present or future, are beneficiaries of, and participants in, this arbitration
                                                                               agreement. They will have the same rights and obligations under this arbitration
                                                                19             agreement as the parties, to the extent that these arbitration agreement
                                                                               beneficiaries are named as respondents in any dispute, claim or controversy
                                                                20             subject to or arising from this Agreement, or could have been so named.

                                                                21             As a result, under Florida law, Mr. Kehoe is a third party beneficiary and may compel

                                                                22   arbitration. See Florida Power and Light Co. v. Road Rock, Inc., 920 So. 2d 201, 203 (Fla. 4th

                                                                23   D.C.A. 2006); Aetna Causalty & Surety Company v. Jelac Corp., 505 So. 2d 37, 38 (Fla. 4th

                                                                24   D.C.A. 9187) (“A third party is an intended beneficiary, and thus able to sue on a contract, only

                                                                25   if the parties to the contract intended to primarily and directly benefit the third party.”).

                                                                26             Along these lines, JAMS is a highly reputable provider of arbitration services.

                                                                27             Second, Mr. Holland’s complaint leaves no doubt that an arbitrable issue exists. Using

                                                                28   the following theories, he has sued Treasure Coast, Worth Group, and Mr. Kehoe for improperly

                                                                     2982697 (10527-1)                             Page 9 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 10 of 11



                                                                 1    gold and silver bullion transactions under the contracts: breach of fiduciary duty (Count I);

                                                                 2    negligent misrepresentations and omissions (Count II); negligence (Count III); violating the

                                                                 3    Nevada Deceptive Trade Practices Act (Count IV); and exploiting an older or vulnerable person

                                                                 4    (Count V).

                                                                 5              All of these claims “aris[e] out of or relat[e] to [a] transaction between [the parties] or to

                                                                 6    the breach, termination, enforcement, interpretation, validity or the alleged unconscionability of

                                                                 7    any part of this Agreement.”

                                                                 8              Consequently, especially in light of the “liberal federal policy favoring arbitration

                                                                 9    agreements,” the Court should compel arbitration in this matter.

                                                                10    III.      CONCLUSION
                                                                11              For all of these reasons, the Court should grant Treasure Coast Bullion Group’s and
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    Worth Group’s and Matthew Kehoe’s Motion to Dismiss or in the Alternative to Compel
                            Las Vegas, Nevada 89145




                                                                13    Arbitration.

                                                                14              DATED this 2nd day of October, 2018.

                                                                15                                                         KOLESAR & LEATHAM
                                                                16
                                                                                                                       By /s/ Michael D. Davidson, Esq.
                                                                17                                                        MICHAEL D. DAVIDSON, ESQ.
                                                                                                                          Nevada Bar No. 000878
                                                                18                                                        MATTHEW T. DUSHOFF, ESQ.
                                                                                                                          Nevada Bar No. 004975
                                                                19                                                        400 South Rampart Boulevard, Suite 400
                                                                                                                          Las Vegas, Nevada 89145
                                                                20
                                                                                                                           Attorneys for Defendants
                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                      2982697 (10527-1)                             Page 10 of 11
                                                                     Case 2:18-cv-01863-RFB-VCF Document 5 Filed 10/02/18 Page 11 of 11



                                                                 1                                       CERTIFICATE OF SERVICE
                                                                 2              I hereby certify that I am an employee of Kolesar & Leatham, and that on the 2nd day of

                                                                 3    October, 2018, I caused to be served a true and correct copy of foregoing TREASURE COAST
                                                                 4    BULLION GROUP, INC.’S, WORTH GROUP INC.’S, AND MATTHEW JOHN
                                                                 5    KEHOE’S             MOTION    TO    DISMISS      OR       ALTERNATIVELY        TO     COMPEL
                                                                 6    ARBITRATION in the following manner:
                                                                 7              (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of

                                                                 8    the United States District Court for the District of Nevada, the above-referenced document was

                                                                 9    electronically filed on the date hereof and served through the Notice of Electronic Filing

                                                                10    automatically generated by that Court’s facilities.

                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                                                            /s/ Kristina R. Cole
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                                                          An Employee of KOLESAR & LEATHAM
                            Las Vegas, Nevada 89145




                                                                13

                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                      2982697 (10527-1)                           Page 11 of 11
